Title: William Short to John Jay, 17 March 1790
From: Short, William
To: Jay, John



Dear Sir
Paris March 17. 1790

Since my last Mr. Necker has sent another memorial to the assembly, which I have the honor of inclosing to you. It is still certain that the assembly will not subscribe to it in allowing a treasury-board to be formed among its members. You will see that the Minister makes a point of obtaining this. The committee of finance which had been directed to report on the minister’s memorial were not only against the minister on this article, but against almost every article of the memorial; as well the amount of the exigencies as the means of procuring it. The assembly will adopt much more of the report of the committee than of the plan of the minister. His friends and those who are in his confidence say that he will certainly resign in a very short time. It seems indeed difficult for him to remain after the assembly shall have refused what he  has asked as the condition of his continuing to direct the helm of affairs. His departure must necessarily influence very much and very unfavorably the tottering credit of the country. The stocks which have been long falling are lower now than ever. The delay and disorder which the deliberations of 1200 men must introduce into this department cannot fail to augment the discredit and bring on a stoppage of payment. The alarms already entertained on this subject and which increase daily will necessarily hasten the event. Many people are already moving out of Paris and carrying off with them a part of the circulating cash which has been long much below the necessary medium. The paper which formerly supplied its place now loses 4½ p.cent.—The municipality of Paris some days ago proposed to take on themselves the purchase of ecclesiastical property to the amount of 200. millions, one half of the quantity ordered to be sold by the assembly. Whilst the assembly was deliberating yesterday on the plan of the municipality, they were informed that the districts of Paris disavowed the offer as being beyond the competency of the municipality. The deliberations on that subject are continuing to-day. Whether the plan be accepted or not it seems impossible that sudden relief can be expected from it; and without sudden relief a partial or total bankruptcy must be considered as inevitable.—The assembly have determined the abolition of the gabelle and laid new taxes in the provinces which were subjected to it. These are to raise 40 millions being two thirds only of the revenue of the gabelle. The deliberations on this subject shewed a division in the assembly quite different from that to which it had been accustomed. Hitherto it was the aristocratic party against the popular. On this question it was the provinces subjected to the gabelle against those which were not, so that the clergy, noblesse, and commons of the same provinces voted together. This division among the friends of the revolution seems to have roused the hopes of the losing party.—The principles of the assembly are also in favor of abolishing the exclusive privilege of the farmers-general with respect to the sale of tobacco, but they are afraid as yet to try a new experiment with respect to so important a branch of their revenue. However I consider this event as a necessary consequence of the abolition of the gabelle; as it will be impossible to keep on foot such an army of commis after having abolished such a considerable part of their business. I have no doubt that the interests of commerce and the known dispositions of the nation will engage them to adopt the mode of collecting the revenue on tobacco in the sea-ports.

The report of the committee mentioned in my last as preceding the decree relative to the islands has been since printed and I have the honor of inclosing it together with the journals the assembly and the gazettes of France and Leyden. I am still without information from you since your letter of December the 11th. I hope this circumstance will not continue much longer. I have the honor to be with sentiments of the most perfect respect & attachment, Sir Your most obedient humble servant,

W: Short

